            Case 1:20-cv-01130-RJL Document 17 Filed 10/12/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                      Petitioner,

       v.                                               Civil Action No. 20-1130 (RJL)
Democratic Republic of Congo,

                      Respondent.




                     Petitioner DIGOIL’s Motion for Default Judgment

       Pursuant to Federal Rule of Civil Procedure Rule 55(b)(2) and 28 U.S.C. § 1608(e),

Petitioner, DIGOIL, by and through its undersigned counsel, respectfully requests that the Court

confirm the arbitral award issued on November 7, 2018 in International Chamber of Commerce

Arbitration No. 22370/DDA against Respondent, Democratic Republic of Congo, and enter a

default judgment against Respondent in the amount of $619,270,111.62, prejudgment interest at a

rate of 5.03%, compounded annually, from the date of November 7, 2018 until the date when the

judgment is entered, and postjudgment interest at the rate specified in 28 U.S.C. § 1961.
          Case 1:20-cv-01130-RJL Document 17 Filed 10/12/20 Page 2 of 2




       The grounds for this Motion are set forth in the accompanying Memorandum in Support

of Motion for Default Judgment, and other pleadings previously filed in this action.



 Dated: October 12, 2020                            Respectfully submitted,

                                                    /s/ Matthew D. McGill
 Rahim Moloo, N.Y. Bar #4628616                     Matthew D. McGill, D.C. Bar #481430
 rmoloo@gibsondunn.com                              mmcgill@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                        Matthew S. Rozen, D.C. Bar #1023209
 200 Park Avenue                                    mrozen@gibsondunn.com
 New York, NY 10166                                 GIBSON, DUNN & CRUTCHER LLP
 Telephone: (212) 351-4000                          1050 Connecticut Avenue, N.W.
 Facsimile: (212) 351-4035                          Washington, D.C. 20036
                                                    Telephone: (202) 955-8500
                                                    Facsimile: (202) 467-0539

                                     Attorneys for DIGOIL




                                                2
